Citation Nr: 1413150	
Decision Date: 03/27/14    Archive Date: 04/08/14

DOCKET NO.  05-41 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for vision loss.

2.  Entitlement to service connection for an eye disability other than vision loss.

3.  Entitlement to service connection for memory loss.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Meawad, Counsel






INTRODUCTION

The Veteran, who is the appellant, served on active duty from September 1983 to June 2004. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in June 2004 of a Department of Veterans Affairs (VA) Regional Office (RO).  

The claim was initially adjudicated as service connection for disability manifested by headaches, muscle pain, joint pain, vision loss, and memory loss due to residuals of an anthrax vaccine.  In August 2013, service connection for headaches was granted.  In January 2014, service connection for fibromyalgia (claimed as a disability manifested by headaches, muscle pain, and joint pain) was granted.  The RO characterized the remaining issues as service connection for vision loss and for memory loss.  Following a review of the record, the Board has recharacterized the issues to comport with the evidence of record and the Veteran's claims.  Clemons v. Shinseki, 23 Vet.App. 1, 5 (2009).  

In June 2009, July 2011, September 2012, and May 2013 the matter was remanded for further development.  Since the requested development from the May 2013 Board remand has not been completed, further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).

The claim of service connection for an eye disability other than vision loss is REMANDED to the RO via the Appeals Management Center in Washington, DC.






FINDINGS OF FACT

1.  Vision loss was not shown in service or since service.

2.  Memory loss was not shown in service or since service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for vision loss have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2013).

2.  The criteria for service connection for memory loss have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2013).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 

Duty to Notify

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 

VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 





The VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

The RO provided pre- and post- adjudication VCAA notice by letters in January 2004 and in August 2009.  As for the content of the VCAA notice, the documents complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370, 374   (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004) (to the extent of pre-adjudication VCAA notice); and of Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006) (notice of the elements of the claim). 

To the extent that the VCAA notice came after the initial adjudication, the procedural defect was cured as after the RO provided content-complying VCAA notice, the claims were readjudicated as evidenced by the most recent supplemental statement of the case in January 2014.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured by adequate VCAA notice and subsequent readjudication without resorting to prejudicial error analysis.). 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained service treatment records, VA records, and private medical records. 


The Veteran was afforded VA examinations in September 2009, October 2012, November 2012, and June 2013 and medical expert opinions were obtained in February 2011 and October 2013.  As the examination reports and opinions are based on a review of the Veteran's history and described the current findings in sufficient detail so that the Board's review is a fully informed one, they are adequate to decide the claims.  See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one). 

As there is no indication of the existence of additional evidence to substantiate the claims, the Board concludes that no further assistance to the Veteran in developing the facts is required to comply with the duty to assist. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Principles of Service Connection

A Veteran is entitled to VA disability compensation, that is, service connection, for a disability resulting from personal injury suffered or disease contracted in line of duty in active military service.  38 U.S.C.A. §§ 1110 and 1131. 

Generally, to establish entitlement to VA disability compensation, that is, service connection, a Veteran must show: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  All three elements must be proved.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   




In this case, several legal theories operate in conjunction with 38 U.S.C.A. §§ 1110 and 1131 as implemented in 38 C.F.R. § 3.303.  

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).  

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

Evidentiary Standards

VA must give due consideration to all pertinent lay and medical evidence in a case where a Veteran is seeking service connection. 38 U.S.C.A. § 1154(a).  

Competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible.  Competency is a question of fact, which is to be addressed by the Board.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).

Competency is distinguished from the credibility and weight of admissible evidence, which are factual determinations going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

If the evidence is credible, the Board, as fact finder, must determine the probative value or weight of the admissible evidence, that is, does the evidence tend to prove a material fact.  If the evidence is not credible, the evidence has no probative value. 
Washington v. Nicholson, 19 Vet. App. 362, 369 (2005). 


When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 

Evidence and Analysis

The Veteran asserts that vision loss and memory loss were caused by a reaction to the anthrax vaccine he had during service.

The claim of service connection for an eye disability other than vision loss to include a lacrimal disability, blurred vision and photo sensitivity are addressed in the remand section of this decision.

The Veteran is competent to describe symptoms of impaired vision and impaired loss.  See 38 C.F.R. § 3.159 (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.); see Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (Lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge; personal knowledge is that which comes to the witness through the use of the senses).

And the Veteran as a lay person is competent to identify a simple medical condition, or describe a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran as a lay person is also competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  





While the Veteran is competent to describe symptoms of impaired vision or impaired memory, the Veteran is not competent to state that the symptoms are manifestations of residuals of the anthrax vaccine or other underlying disease or injury, the requirement for service connection, because the diagnosis of vision loss or memory loss due to the anthrax vaccine or to an underlying disease or injury falls outside the realm of common knowledge of a lay person, that is, the diagnosis cannot be made based on mere personal observation, rather the diagnosis is made on history and clinical findings.  And it is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to identify more than symptoms of vision loss or memory loss.

Also the residuals of the anthrax vaccine or an underlying disease or injury, resulting in either vision loss or memory loss, is not a type of condition under case law that has been found to be capable of lay observation.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfeet are capable of lay observation); see McCartt v. West, 12 Vet. App. 164, 167 (1999) (a skin condition is capable of lay observation; see Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus is capable of lay observation); see Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); and see Jandreau, at 1377, n. 4 (a lay witness is capable of diagnosing a dislocated shoulder or a simple medical condition, for example a broken leg, but not, for example, a form of cancer). 

Applying the guidance of current case law, residuals of the anthrax vaccine or an underlying disease or injury, resulting in either vision loss or memory loss, are internal processes more analogous to rheumatic fever rather than flatfeet, a skin condition, tinnitus, varicose veins, a dislocated shoulder, or a broken leg.  For this reason, the claimed disabilities are not a type of condition under case law that has been found to be capable of lay observation. 

 



Where, as here, there is a question of the diagnosis of vision loss or memory loss as residuals of the anthrax vaccine or of an underlying disease or injury, resulting in either vision loss or memory loss, which are not capable of lay observation, the extent the Veteran's lay statements are offered as proof of the presence of vision loss or memory loss as a manifestation of disability in service or since service Veteran's lay statements are not competent evidence, and the Veteran's lay statements are not admissible as evidence, that is, the Veteran's lay statements are not to be considered as competent evidence that vision loss or memory loss are due to the anthrax vaccine or other underlying disease or injury in service or since service. 

As the Veteran's statements are not competent evidence, the Board need not address credibility.

The service treatment records are silent for vision loss or memory loss.  Following service, VA and private medical records do not document symptoms of vision loss or memory loss.  

As for the medical evidence, in February 2011, the Board obtained a medical opinion from the Veterans Health Administration.  The VHA expert stated that the medical evidence showed that the Veteran had an acute reaction to the anthrax vaccine administered during service.  However, the medical evidence did not demonstrate that the acute reaction caused any currently diagnosed vision loss or memory loss.  In June 2013, a VA examiner expressed the opinion that it was less likely than not that the Veteran had clinically significant memory loss, because while the Veteran had subjective forgetfulness, he scored within the normal range during testing for memory.  In June 2013 another VA examiner found that the Veteran did not have vision loss following an eye examination.  The Veteran's best corrected visual acuities were 20/20 for each eye with good ocular health.  In October 2013, a VA examiner, after a review of the record and current medical literature, stated that the Veteran did not have a mental health or short term memory condition and he did not have vision loss.  


In the absence of competent medical evidence of vision loss or memory loss at any time during the pendency of the claims, there can be no valid claim of service connection.  McClain v. Nicholson, 21 Vet. App. 319, 323 (2007); Brammer, 3 Vet. App. at 225.  As there is no favorable medical evidence of a current disability of vision loss or memory loss, the preponderance of the evidence is against the claims, and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b). 


ORDER

Service connection for vision loss is denied.

Service connection for memory loss is denied.


REMAND

In June 2013 on VA examination, the VA examiner stated that the Veteran had dry eyes and complained of blurred vision, but did not determine whether the Veteran's blurred vision and dry eyes were related to service, including as a reaction to the anthrax vaccine.

When VA undertakes to examine a Veteran, VA is obligated to ensure that that examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination by a physician, who has not previously examined the Veteran, to determine: 




a.  Whether the Veteran has a diagnosed lacrimal disability, blurred vision, or photo sensitivity, and, if so, 

b.  Whether it is as likely as not (50 percent probability) that a lacrimal disability, blurred vision, or photo sensitivity is a known complication of a reaction to the anthrax vaccine?

The VA examiner is asked to consider that the Veteran experienced blurred vision during service following the acute reaction to the anthrax vaccine.

The Veteran's file must be made available to the VA examiner.  

2.  After the development has been completed, adjudicate the claim.  If the benefit sought is denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


